Citation Nr: 0824416	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  06-00 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a skin disorder, 
claimed as psoriasis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The veteran had active service from February 1969 to February 
1971. This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, GA.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. See 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In the 
present case, the Board finds that additional development is 
required in order to satisfy VA's duty to assist the veteran.  

First, VA has a duty to assist the veteran in the development 
of facts pertaining to his claims. See Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992); see also 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(c), (d) (2007).  The Notice of 
Disagreement indicated that he was treated for his 
dermatological condition at the VA Medical Centers in 
Montgomery and Tuskegee, Alabama, in the 1970's, shortly 
after his release from active duty.  However, it does not 
appear that an attempt was made to obtain these records. 
Therefore, this case must also be remanded in order to obtain 
missing records.

Next, the veteran should be afforded a VA physical 
examination.  Of note, the service treatment records indicate 
that he was treated for a "rash" on his face, variously 
diagnosed as seborrheic dermatitis and folliculitis.  The 
record reflects a current diagnosis of psoriasis and 
hypopigmented areas and comdomes were observed on the 
veteran's face.

Accordingly, the Board finds that a VA physical examination 
is required for an opinion on the relationship between the 
veteran's current dermatological condition and the symptoms 
he displayed while on active duty. See McLendon v. Nicholson, 
20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following actions:


1.  Obtain outpatient treatment records 
from the VA Medical Centers in Montgomery 
and Tuskegee, Alabama for the period 
beginning from the release of the veteran 
from active duty in 1971 to the present.

2. Arrange for an examination in order to 
provide an opinion as to whether it is at 
least as likely as not that the veteran's 
current skin disorder is related to 
active duty service.  Any opinion should 
be accompanied by a clear rationale 
consistent with the evidence of record. 
Also the examiner is asked to review the 
claims file in conjunction with rendering 
the opinion and state such a review in 
the examination report.

3.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Statement of 
the Case. If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond. Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________

L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

